Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20          PageID.261    Page 1 of 23




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DIONNE DAVIS,                                       Case No. 19-cv-12488

              Plaintiff,                            SENIOR U. S. DISTRICT JUDGE
                                                    ARTHUR J. TARNOW
                 v.
                                                    U.S. MAGISTRATE JUDGE
WAYNE COUNTY COMMUNITY                              DAVID R. GRAND
COLLEGE DISTRICT,

             Defendant.

                                       /

  ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
                     PRELIMINARY INJUNCTION [11]

      Plaintiff, Dionne Davis, brings this case against her employer Defendant

Wayne County Community College District (“WCCD”) alleging violations of the

Americans with Disabilities Act (“ADA”) for disability discrimination and failure

to accommodate. 28 USC §1331; 42 USC §12101. In 2012 and 2015, Plaintiff

sustained neck and back injuries from car accidents. Defendant accommodated her

injuries with an ergonomic workstation. In 2019, Plaintiff went on leave from work

under the Family Medical Leave Act (“FMLA”). Because Plaintiff and Defendant

disagreed on whether the work schedules available to her were reasonable

accommodations for her disability, she has yet to return to work. On March 26, 2020,

Plaintiff filed a Motion for Preliminary Injunction to order Defendant to return her


                                     Page 1 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20      PageID.262    Page 2 of 23




to work based on her proposed modified work schedule and provide her with back

pay. On April 16, 2020, Defendant filed Response [13]. On April 30, 2020, Plaintiff

filed a Reply [14]. The Court held a hearing on the motion on July 1, 2020. For the

reasons stated below, and on the record, Plaintiff’s Motion for Preliminary

Injunction [11] is GRANTED IN PART and DENIED IN PART.

                             FACTUAL BACKGROUND

      Plaintiff has worked for the Defendant as a general clerk for over 28 years.

(ECF No. 1 ¶ 6). In October of 2012, Plaintiff sustained neck and back injuries from

a motor accident. (ECF No. 11-3, 11-13). Defendant subsequently accommodated

her disability with an ergonomic workstation. (ECF No. 11-3).

      On March 25, 2013, Plaintiff’s physician, Dr. Samuel, recommended Plaintiff

go on FMLA leave for three to four times a week for medical appointments and

physical therapy. (ECF No. 11-3).

      In 2015, Plaintiff sustained injuries from another motor accident, which

aggravated her prior injuries. Defendant then further accommodated her disability

with a footrest and headset. (ECF No. 11-13, 13-3).

      Plaintiff originally worked a schedule of Monday through Friday from 8 a.m.

to 4 p.m. (ECF No. 13-3). Then in early December of 2018, all of Defendant’s

employees were asked to select from a set of new work schedules. Plaintiff first

selected and was assigned the following schedule: Tuesday from 8:30 a.m. to 4:30


                                     Page 2 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20        PageID.263     Page 3 of 23




pm, Wednesday and Thursday from 11 a.m. to 7 p.m., Friday from 9 a.m. to 5 p.m.,

and Saturday from 7:30 a.m. to 3:30 p.m. (ECF No. 13-6).

      On January 11, 2019, Plaintiff emailed Defendant that she would be on FMLA

leave with an unsure return date. (ECF No. 13-10). On January 15, 2019, Dr. Samuel

sent a letter to Defendant stating that Plaintiff has cervical and lumbar radiculopathy

and should end her workdays by 4 p.m. in order to attend medical appointments and

physical therapy. (ECF No. 13-12). Dr. Samuel also wrote that (a) therapy is only

available during the week and (b) Plaintiff cannot work weekends because she needs

two consecutive days of rest a week. (Id.).

      On March 26, 2019, Plaintiff’s head and shoulder specialist, Dr. Tong, wrote

to Defendant that Plaintiff may return to work on April 8, 2020, provided she is

accommodated with an ergonomic workstation and allowed to leave for therapy as

needed. (ECF No. 11-7, 13-13).

      On April 3, 2019, Plaintiff’s internal medicine specialist, Dr. Golden, wrote

to Defendant that Plaintiff may return to work on April 8th with “no restrictions,”

but that Plaintiff can only work Monday through Friday from 8 a.m. to 4 p.m. in

order to make medical appointments. (ECF No. 11-8, 13-14). On April 8th, Plaintiff

submitted her physical therapy schedule as requested by Defendant; the schedule

shows physical therapy occurring on Tuesdays and Thursdays from 4 p.m. to 6 p.m.

(ECF No. 13-15). Also, on April 8th, Plaintiff emailed Defendant and claimed that


                                      Page 3 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20        PageID.264     Page 4 of 23




one of Defendant’s employees barred Plaintiff from returning to work because an

ergonomic workstation was unavailable. (ECF No. 11-9).

       On July 24, 2019, Plaintiff emailed Defendant asking about her employment

status and why her benefits were suspended if she was still an employee. (ECF No.

11-10). In her email, Plaintiff also claimed that her short-term disability pay had

ended, and she was barred from speaking to management when she attempted to

contact Human Resources via the phone and in person. (Id.).

       On October 24, 2019, Defendant sent a letter to Plaintiff stating multiple

issues with the documents sent from her doctors and physical therapists. (ECF No.

11-12, 13-16). Defendant called Dr. Golden’s letter contradictory for stating Plaintiff

could return to work with “no restrictions” but also demanding she work restricted

hours. (Id.). Defendant also took issue with Dr. Tong’s letter, which requested a

modified work schedule but did not specify when physical therapy would occur.

(Id.). Defendant took issue with Dr. Tong’s demand to restrict Plaintiff’s work to 4

p.m. Monday through Friday when Plaintiff’s physical therapy schedule only

displayed appointments on Tuesdays and Thursdays from 4-6 p.m. (Id.). Defendant

also noted that no doctor explained why the accommodations were needed and how

they related to Plaintiff’s essential work functions. (Id.). Defendant then offered

Plaintiff the following modified work schedule: Monday through Friday 7 a.m. to 3

p.m. (Id.).


                                      Page 4 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20       PageID.265    Page 5 of 23




      On November 4, 2019, Dr. Golden sent a letter to Defendant that requesting

a modified work schedule of 7:30 a.m. to 3:30 p.m., because Plaintiff experiences

morning stiffness. (ECF No. 13-17). Dr. Golden also stated that a workstation,

headset, and footrest would assist Plaintiff in completing her clerical duties for

Defendant. (Id.).

      On December 6, 2019, Plaintiff received a Complaint and Summons for

eviction due to nonpayment of her rent. (ECF No. 11-22). Plaintiff had paid through

October 30, 2019. (Id.).

      On January 22, 2020, Plaintiff and Defendant engaged in an Interactive

Process Meeting, a type of meeting required by the ADA in order to come to a

resolution about work accommodations as needed. (ECF No. 11-16, 13-18). On

January 24, 2020, Defendant offered Plaintiff an ergonomic workstation and the

following schedule: Tuesday and Thursday from 8 a.m. to 4 pm, Wednesday and

Friday from 11 a.m. to 7 p.m., and Saturday from 8:30 a.m. to 4:30 p.m. (ECF No.

11-16, 13-19). On January 27, Plaintiff asked Defendant how a 7:30 a.m. to 3:30

p.m. schedule would place an undue burden onto the Defendant. (ECF No. 11-17,

13-19). On January 30, Defendant sent a letter which stated its last offered schedule

met Plaintiff’s needs for physical therapy Tuesdays and Thursdays and that

Defendant is willing to grant Plaintiff time off on Wednesdays “from time to time”

and “with notice” if appointments are needed on Wednesdays. (ECF No. 13-20).


                                     Page 5 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20       PageID.266    Page 6 of 23




      On February 10, 2020, Plaintiff sent a letter arguing that a 7:30 a.m. to 3:30

p.m. work schedule would not place undue burden onto the Defendant because three

of the Defendant’s clerks already work 7:30 a.m. to 3:30 p.m. (ECF No. 13-21). On

February 12, Defendant stated that their last offered schedule was already a

reasonable accommodation because it began after 7:00 a.m. and ended by 4:00 p.m.

(ECF No. 11-15, 13-12). Defendant claimed that it needed clerk coverage at all

times, therefore, Plaintiff’s proposed schedule creates an undue burden by reducing

clerk coverage by 30 minutes from 7:00 a.m. to 7:30 a.m. (Id.). Defendant also stated

that if Plaintiff did not report to work on February 25, 2020, “without sufficient

explanation or additional medical documentation,” then it would consider Plaintiff

voluntarily resigned. (Id.). On February 28, 2020 Defendant sent a letter of

termination to Plaintiff “due to voluntary resignation” because Plaintiff did not

report to work on February 25, 2020 and “did not provide any additional medical

information.” (ECF No. 11-16).

                           PROCEDURAL BACKGROUND

      Plaintiff filed suit against Defendant on August 13, 2019 for ADA violations.

(ECF No. 1). After she was informed of her voluntary resignation, Plaintiff filed a

Motion for Preliminary Injunction [11] on March 6, 2020. Plaintiff asks the Court to

order Defendant to provide back pay and allow her to return to work on a schedule

of Monday through Friday from 7:30 a.m. to 3:30 p.m.


                                     Page 6 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20        PageID.267    Page 7 of 23




                                 LEGAL STANDARD

      When determining whether to order a preliminary injunction, the Court

considers four factors: 1) the movant’s likelihood of success on the merits for the

case itself, 2) whether denying an injunction causes the movant to suffer irreparable

injury, 3) whether granting an injunction causes substantial harm to the nonmovant,

and 4) whether public interest is better served by denying or granting the injunction.

Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000). No single factor is

dispositive when factors compete. Gonzales v. Nat’l Bd. of Medical Examiners, 225

F.3d 620, 625 (6th Cir. 2000). However, successful motions for preliminary

injunctions necessarily include a showing of imminent irreparable harm. Friendship

Materials, Inc. v. Michigan Brick, Inc, 679 F2d 100, 105 (6th Cir 1982). Further,

when there is little or no likelihood of success, the request almost certainly fails.

Gonzales, 225 F.3d at 625. Plaintiff must prove the circumstances at bar “clearly

demand” the “extraordinary remedy” of a preliminary injunction. Overstreet v.

Lexington–Fayette Urban County Gov't, 305 F.3d 566, 573 (6th Cir. 2002).

                                     ANALYSIS

1. Likelihood of Plaintiff’s Success On the Merits

      For preliminary injunction analysis, the likelihood of success a movant must

show “var[ies] inversely with the degree of injury the [movant] will suffer




                                      Page 7 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20        PageID.268    Page 8 of 23




absent an injunction.” Roth v Bank of the Commonwealth, 583 F.2d 527, 537-38 (6th

Cir. 1978). Therefore, a movant is asked to show lower likelihoods of success when

requesting an injunction to prevent greater injuries. Courts apply a “realistic

appraisal of all the traditional factors weighed by a court of equity . . . not the

mechanical application of a certain form of words.” Id. While no single factor

controls this realistic appraisal, a lack of “likelihood of success on the merits is

usually fatal.” Gonzales, 225 F.3d at 625.

      a. Legal Standard: ADA Accommodation Claims

      For Plaintiff to succeed in her ADA claims based on failure to accommodate,

she must first establish that she is disabled. Tchankpa v. Ascena Retail Grp., Inc.,

951 F.3d 805, 811 (6th Cir. 2020). Plaintiff must then establish that she is qualified

for her position in at least one of the following scenarios: without accommodation,

with removal of an alleged essential job requirement, or with a proposed reasonable

accommodation. Id. Employees have a duty to propose the reasonable

accommodation. Smith v. Ameritech, 129 F.3d 857 (6th Cir. 1997). Employers carry

the burden to prove that a proposed accommodation will cause undue hardship to

the employer. Tchankpa, 951 F.3d at 811. Even if the employee’s proposed

accommodation is reasonable, the employer retains the right to execute an alternative

reasonable accommodation. Smith v. Honda Am. Mfg., Inc., 101 F. App’x 20, 25 (6th

Cir. 2004).


                                      Page 8 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20        PageID.269     Page 9 of 23




      Here, there is no dispute between the parties that Plaintiff was disabled after

her car accident, qualified for her position, or that Defendant was aware of her

disability. (ECF No. 11-4, 13-1, 13-2). The parties disagree about the reasonableness

and the medical necessity of Plaintiff’s proposed accommodation, the

reasonableness of Defendant’s proposed accommodation, and Defendant’s

involvement in the ADA interactive process.

      b. Reasonableness of Davis’s Proposed Accommodation

      The Sixth Circuit has ruled that accommodations remain reasonable even

when they cause production to decrease or costs to increase. Smith v Henderson, 376

F3d 529 (6th Cir. 2004). However, accommodations are unreasonable when they

result in “significant difficulty or expense.” Id. This undue hardship must be “greater

than hardship” and accommodations are not unreasonable just because they are

“bothersome to administer or disrupt the operating routine.” Draper v. U.S. Price &

Foundry, 527 F.2d 515 (6th Cir. 1975).

      The employee carries the burden of proof to show that an accommodation is

reasonable on its face. US Airways, Inc v Barnett, 535 U.S. 391, 402 (2002). Plaintiff

argues that her proposed modified work schedule of 7:30 a.m. to 3:30 p.m. is

reasonable because “modified work schedules” are specifically listed as an example

of a reasonable ADA accommodation. 42 USC §12111(9)(B). Since Plaintiff




                                      Page 9 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20        PageID.270    Page 10 of 23




 proposes an accommodation which is specifically listed in 42 USC §12111(9)(B),

 her modified work schedule of 7:30 a.m. to 3:30 p.m. is reasonable on its face.

       The burden then shifts to the employer to show that a proposed

 accommodation is unreasonable by showing how the accommodation unduly

 burdens   the   employer.    Defendant      maintains   that   Plaintiff’s   proposed

 accommodation of a modified work schedule from 7:30 a.m. to 3:30 p.m. creates an

 undue burden because Defendant staffs two general clerks from 7:00 a.m. to 7:30

 a.m. (ECF No. 13-28), and Plaintiff's later start would cause them to be understaffed

 for 30 minutes five days a week. (ECF No. 13, PageID. 143-44). Defendant claims

 this understaffing creates undue hardship because campus opens at 7:00 a.m. and

 events begin as early as 7:00 a.m. (ECF No. 13-28).

       Defendant supplied an Event Calendar to represent one month of its

 operations. (ECF No. 13-26). On the Calendar, only one event began at 7:00 a.m.,

 and the Calendar itself began at 8:00 a.m. Id. Defendant does not supply any caselaw

 which advances the unreasonableness of being understaffed for 30 minutes in the

 morning. Defendant has failed to show that Plaintiff's proposal would incur

 “significant burden or expense” above a “disrupt[ion] of operating routine” because

 the Event Calendar provided to exemplify Defendant’s operations included only one

 event a month which occurred during the 30 minute period in question. Therefore,




                                      Page 10 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20      PageID.271    Page 11 of 23




 Plaintiff's proposed accommodation of a modified work schedule of Monday

 through Friday 7:30 a.m. to 3:30 p.m. is a reasonable accommodation.

       c. Medical Necessity of Davis’s Accommodation

       In determining the medical necessity of a disability accommodation, the Sixth

 Circuit states that employers do not need to take an employee’s word that she has a

 disability which requires a special accommodation. E.E.O.C. v. Prevo's Family

 Market, Inc., 135 F.3d 1089, 1094–95 (6th Cir. 1998). Employers may require an

 employee to provide medical documentation which proves her disability requires

 accommodation. Kennedy v. Superior Printing Co., 215 F.3d 650, 656 (6th Cir.

 2000). If an employee fails to provide documentation requested by the employer, the

 employee is precluded from raising a failure to accommodate claim. Tchankpa, 951

 F.3d at 812.

       While employers are entitled to question the adequacy of an employee’s

 statement of disability, the Sixth Circuit addressed an employer’s entitlement to

 question the adequacy of an employee’s medical documentation in McDonald v.

 UAW-GM Center for Human Resources. No. 17-1875, 2018 WL 3081313 at *4 (6th

 Cir. June 21, 2018). In McDonald, the employee presented her employer with a

 physician’s letter which stated, “Please allow [employee] to continue strengthening

 exercises daily for 30 to 60 minutes Monday through Friday.” Id. at *1. The

 employee proposed an accommodation which combined her 30-minute lunch break


                                     Page 11 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20         PageID.272   Page 12 of 23




 and one of her two 15-minute breaks to complete her exercises. Id. The Sixth Circuit

 found that the physician's note was too vague for the employee’s proposal to be

 medically necessary because there was no language which stated the exercises

 needed to be done all at once or at a specific time of the day. Id.

       Here, Defendant relies on McDonald to assert that the letters from Plaintiff’s

 physicians and physician therapists are also overly vague such that a proposed

 schedule of Monday through Friday from 7:30 a.m. to 3:30 p.m. is not medically

 necessary. (ECF No. 13, PageID. 145). Defendant claims Plaintiff’s letters are like

 the McDonald employee’s letters in that both do not explain why therapy must occur

 when the employee requests it to occur. Id. Defendant claims that Plaintiff’s

 proposed schedule lacks medical support from the physician letters and the letters

 do not link Plaintiff’s schedule to her ability to perform her essential duties as a

 general clerk. Id. Defendant also claims the letters fail to explain how Plaintiff

 starting her workday 30 minutes later would “eliminate morning stiffness.” Id.

       Plaintiff distinguishes her situation from McDonald. She points out that the

 physicians in McDonald do not request a modified schedule whereas Plaintiff’s

 physicians specifically request a 7:30 a.m. to 3:30 p.m. schedule. (ECF No. 11-13,

 13-17). Plaintiff’s physician explains that the earliest she can work is 7:30 a.m. due

 to her morning stiffness which arises from her cervical and lumbar radiculopathy.

 (ECF No. 13-12). Plaintiff's letters explain that she cannot work weekends because


                                       Page 12 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20         PageID.273    Page 13 of 23




 her disability requires two consecutive days of rest, and the physical therapy services

 capable of treating her are unavailable on weekends. Id. Whereas the physician

 letters in McDonald do not link the workouts to the employee’s work, Plaintiff’s

 physicians request a workstation, footrest, and modified work schedule to assist

 Plaintiff in physically performing her duties as general clerk. (ECF No. 11-13, 13-

 17).

        While Defendant has the right to request medical documentation to

 authenticate the medical necessity of Plaintiff’s proposed accommodation, Plaintiff

 has fulfilled these requests by consistently offering medical documentation which

 specifically calls for and explains why a 7:30 a.m. to 3:30 p.m. schedule is medically

 necessary. Therefore, Plaintiff fulfilled her duty to propose a reasonable

 accommodation that is medically necessary.

        d. Reasonableness of WCCD’s Counter Accommodation

        Even if the employee’s proposed accommodation is reasonable, the employer

 retains the right to execute an alternative reasonable accommodation. Smith, 101 F.

 App’x at 25. The employer holds the “ultimate discretion” in choosing between

 reasonable accommodations, and the employer may choose whichever is easier to

 implement. Id. The court has ruled that modified work schedules which induce

 logistic impracticability, such as offering a schedule which precludes an employee




                                      Page 13 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20          PageID.274     Page 14 of 23




 from continuing to use public transportation, are unreasonable. Pattison v. Meijer,

 Inc., 897 F. Supp. 1002, 1008 (W.D. Mich. 1995).

       Here, Defendant claims to have provided two reasonable accommodations

 which it favors over Plaintiff's proposed schedule. The first schedule is Monday

 through Friday from 7:00 a.m. to 3:00 p.m. However, this schedule directly conflicts

 with Plaintiff's physician letter which states that working at 7:00 a.m. is too early for

 Plaintiff because she is still dealing with morning stiffness resulting from cervical

 and lumbar radiculopathy at that time. (ECF No. 11-13, 13-17). The second schedule

 is Tuesday and Thursday from 8 a.m. to 4 pm, Wednesday and Friday from 11 a.m.

 to 7 p.m., and Saturday from 8:30 a.m. to 4:30 p.m. (ECF No. 11-16, 13-18).

 However, this schedule conflicts with Plaintiff’s physical therapy appointments,

 which Defendant was informed begin at 4 p.m. on Tuesdays and Thursdays. (ECF

 No. 13-15). Therefore, Defendant’s counter accommodations are unreasonable

 because they make it impossible for her to attend physical therapy and fulfill her

 work schedule, which imposes a logistical impracticability.

       e. WCCD’s Involvement in the Interactive Process

       When an employee proposes an accommodation to her employer for her

 disability, the ADA requires both parties to participate in an interactive process with

 a level of good faith. Kleiber v. Honda of America Manufacturing, 485 F.3d. 862

 (6th Cir. 2007). An employer acts in good faith when it “readily meets with the


                                       Page 14 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20        PageID.275   Page 15 of 23




 employee, discusses any reasonable accommodations, and suggests other possible

 positions for the plaintiff.” Nance v. Goodyear Tire & Rubber Co., 527 F.3d 539,

 557 (6th Cir. 2008). The employer is not required to propose counter

 accommodations in order to participate in the interactive process in good faith but

 doing so may be additional evidence of good faith. Jakubowski v. Christ. Hosp., Inc.,

 627 F.3d 195, 202 (6th Cir. 2010). Neither party may obstruct the process or refuse

 to participate. Id. However, employers need not immediately implement or accept

 accommodations proposed by an employee. Tchanka, 951 F.3d at 812. Therefore,

 an employer’s delay in providing a reasonable accommodation is not actionable

 when due to internal processing or to events outside the employer’s control. Gerton

 v. Verizon S. Inc., 145 F. App'x 159, 168 (6th Cir. 2005). More time is given for

 novel requests. Arndt v. Ford Motor Co., 716 F. App’x 519, 527–28 (6th Cir. 2017).

 The Sixth Circuit has decided an exemplary case where a proposal for an employee

 to work with a service animal was considered a novel request, and the court allowed

 the employer to review the request for three months. Id.

       Here, Plaintiff claims the Defendant did not act in good faith since the

 Defendant excessively delayed and “refused to communicate with [Plaintiff] at all

 for more than six months.” (ECF No. 11 at 21). Plaintiff's physicians cleared her to

 return to work by April 8, 2019. (ECF No. 11-7, 11-8, 13-13, 13-14). In response,

 Defendant requested Plaintiff's physical therapy schedule, which she provided on


                                      Page 15 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20       PageID.276     Page 16 of 23




 April 8, 2019. (ECF No. 13-15). Despite Plaintiff’s attempts to contact Defendant’s

 management, Plaintiff did not receive contact from Defendant regarding her

 accommodation until October 24, 2019. (ECF No. 11-12, 13-16). The interactive

 process meeting was not held until January 22, 2020. (ECF No. 11-16, 13-18).

       Defendant displayed evidence of good faith in providing multiple counter

 accommodations schedules and consistently communicating their concerns to

 Plaintiff about her proposals from October 24, 2019 onward. However, the ADA

 calls for an informal interactive process, and Defendant did not communicate with

 Plaintiff about her proposed accommodation until after she filed suit.

       Although Defendant provided counter accommodations which are not

 required by the ADA and generally signal good faith, these actions are outweighed

 by Defendant’s six-month delay in responding to Plaintiff about her proposed

 accommodation. While delays do not instantly cast a party as acting in bad faith,

 Defendant delayed the interactive process by over twice the time the Sixth Circuit

 has held is an acceptable delay for novel proposed accommodations. However,

 Plaintiff’s proposed accommodation for a modified work schedule is not novel. See

 42 USC §12111(9)(B); See also E.E.O.C. v. Ford Motor Co., 782 F.3d 753, 761 (6th

 Cir. 2015); Hostettler v. Coll. of Wooster, 895 F.3d 844, 852 (6th Cir. 2018).

 Therefore, it is unlikely WCCD reasonably engaged in the interactive process in

 good faith as required by the ADA.


                                      Page 16 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20         PageID.277    Page 17 of 23




       f. ADA Claims: Conclusion

       Since there is no dispute that Plaintiff is disabled, Plaintiff presented a

 reasonable accommodation in the form of a modified work schedule, Defendant

 failed to prove Plaintiff’s proposed schedule will cause significant injury to the

 college, Defendant failed to counter with an alternative reasonable accommodation,

 and Defendant signaled a lack of good faith by delaying the interactive process for

 over six months, Plaintiff is likely to succeed on her ADA claims.

 2. Movant’s Harm without an Injunction

       In successful motions for a preliminary injunction, the movant’s argument

 must include a showing of imminent irreparable harm. Friendship, 679 F2d at 105.

 The “possibility that adequate compensatory or other corrective relief will be

 available at a later date . . . weighs against a claim of irreparable harm.” Sampson v.

 Murray, 415 US 61, 90 (1974). While “the harm alleged must be both certain and

 immediate,” a movant can substantiate a claim that irreparable injury will occur by

 providing “some evidence that the harm has occurred in the past and is likely to

 occur again.” Michigan Coal. of Radioactive Material Users, Inc. v. Griepentrog,

 945 F.2d 150, 154 (6th Cir. 1991). Courts have determined that evictions resulting

 from a denied preliminary injunction constitute irreparable harm because “a piece of

 real property is unique” and that the possibility of homelessness from evictions is

 also an irreparable harm. Sayo, Inc. v. Zions First Nat. Bank, No. 06-CV-14963 DT,


                                      Page 17 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20       PageID.278   Page 18 of 23




 2006 WL 3240706, at *2 (E.D. Mich. Nov. 7, 2006). Foreclosure sale date is proof

 that an eviction is imminent. Id. An eviction notice or court order of eviction may

 also show that an eviction is imminent. Farrell v. U.S. Bank Nat. Ass'n, No. 14-CV-

 11781, 2014 WL 2480055, at *2 (E.D. Mich. June 3, 2014).

       Here, Plaintiff claims that, without an injunction, she will suffer immediate

 irreparable harm in the form of an eviction. (ECF No. 11 at 23-24). Since her

 termination, Plaintiff has been underemployed, cannot pay rent, and has faced

 eviction multiple times. (ECF No. 11 at 23-24, 11-22). Plaintiff claims she was able

 to avoid eviction due to donations from charitable organizations and family, but

 those solutions are no longer available. Id.

       Defendant argues that Plaintiff has not shown irreparable injury because her

 injury (eviction) is economic in nature. (ECF No. 13 at 19). Defendant relies on

 Farrell v. U.S. Bank Nat. Ass'n to assert that since Plaintiff has not submitted a

 current court order for eviction, that her injury is not imminent. No. 14-CV-11781,

 2014 WL 2480055, at *2; (ECF No. 13 at 146-47). Defendant additionally notes that

 Plaintiff’s eviction is not imminent because Governor Gretchen Whitmer signed

 Executive Order 2020-19 to suspend all evictions due to the COVID-19 pandemic.

 Id.

       Courts in this district have ruled that eviction is an irreparable harm. See

 Galper v. U.S. Shoe Corp., 815 F. Supp. 1037, 1044 (E.D. Mich. 1993), Sayo, No.


                                      Page 18 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20         PageID.279     Page 19 of 23




 06-CV-14963 DT, 2006 WL 3240706, at *2, and Dewald v. Christiana Tr., No. 14-

 CV-13680, 2014 WL 4829548, at *2 (E.D. Mich. Sept. 29, 2014). Plaintiff has

 demonstrated that eviction proceedings and the possibility of homelessness have

 occurred to her in the past due to her underemployment, and are likely to occur again

 since she remains underemployed. The executive orders Defendant relies on do not

 thwart Plaintiff’s showing of imminence. Executive Order 2020-19 which Defendant

 refers to has since expired, and the newest relevant order, Executive Order 2020-

 134, expires universal eviction protection on July 15, 2020 at 11:59 p.m. After July

 15, Executive Order 2020-134 will protect only those residents whose household

 income meets the area’s median income and show that their inability to pay rent

 stems from a “state of emergency or state of disaster arising out of the COVID-19

 pandemic.” Therefore, Plaintiff has shown that, without an injunction for her to

 return to work for the Defendant, she will incur imminent irreparable harm in the

 form of an eviction.

 3. Non-movant’s Harm with an Injunction

       Plaintiff claims the preliminary injunction to return her to work would cause

 no harm to Defendant. Plaintiff asserts that Defendant “would simply be putting

 Plaintiff back to work in a schedule that conforms with her physician’s restrictions

 as well as her medical needs.” (ECF No. 11, PageID. 60). Since Defendant has not

 filled Plaintiff’s position for over a year, Plaintiff concludes that her return to work


                                       Page 19 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20       PageID.280    Page 20 of 23




 would reduce Defendant’s current understaffing from 7:00 a.m. to 3:00 p.m. to just

 7:00 a.m. to 7:30 a.m. Id.

         Defendant does not address its harm caused by Davis in the event of a

 preliminary injunction. However, Defendant claimed that the accommodation of

 Plaintiff working 7:30 a.m. to 3:30 p.m., which Plaintiff is asking for, would impose

 an undue burden onto the Defendant. Defendant argues that Plaintiff’s 7:30 a.m. start

 time creates undue hardship for Defendant because the campus opens at 7:00 a.m.

 and events begin as early as 7:00 a.m. (ECF No. 13-28). However, Defendant

 supplied an exemplary Event Calendar which did not begin until 8:00 a.m. and

 included only a single one-day event with a special note that it started at 7:00 a.m.

 (ECF No. 13-26). Further, both Defendant’s and Plaintiff’s proposed schedules are

 eight-hour work days.

         Therefore, Defendant will not incur harm under an injunction, because the

 events Defendant points to that occur from 7:00 a.m. to 7:30 a.m. are infrequent,

 Defendant has been understaffed for a year without Plaintiff returning as a general

 clerk, and Plaintiff’s proposed schedule does not reduce the amount of hours she will

 work.

 4. Public Interest

         The ADA was created with the purpose of “ridding the Nation of

 discrimination.” Clackamas Gastroenterology Assocs., P. C. v. Wells, 538 U.S. 440,


                                      Page 20 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20         PageID.281    Page 21 of 23




 446 (2003). Congress passed the ADA “to address the serious and pervasive social

 problem of disability-based discrimination on a case-by-case basis.” Michigan Flyer

 LLC v. Wayne County Airport Authority, 860 F.3d 425 (6th Cir. 2017). In passing

 the ADA, Congress made a value judgement such that individuals with disabilities

 access to “gainful employment,” “financial independence,” and “self-sufficiency”

 “outweigh simple calculations of ease or efficiency.” Hostettler v. Coll. of Wooster,

 895 F.3d 844, 849 (6th Cir. 2018). To meet these goals, the ADA requires employers

 provide disabled employees with reasonable accommodations, including allowing

 modified work schedules. Id. Therefore, the public interest in this matter favors the

 movant in providing Plaintiff gainful employment with financial independence and

 self-sufficiency to avoid eviction without reliance on charitable organizations and

 family.

                                     CONCLUSION

       In determining whether to grant or deny a preliminary injunction, the Court is

 asked to balance four factors, each of which weigh in Plaintiff’s favor. Plaintiff is

 likely to succeed on the merits of her case because she is undisputedly disabled and

 proposed a reasonable accommodation, while Defendant failed to prove Plaintiff’s

 proposed schedule would unduly burden the college, failed to counter with an

 alternative reasonable accommodation, and signaled a lack of good faith by delaying

 the interactive process for over six months. Without an injunction, Plaintiff is likely


                                      Page 21 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20           PageID.282    Page 22 of 23




 to incur imminent irreparable harm in the form of an eviction. With an injunction,

 Defendant would not incur harm upon Plaintiff’s return under her proposed

 schedule. Public interest weighs in favor of reasonably accommodating disabled

 individuals for them to achieve gainful employment and financial independence.

 Therefore, the Court grants Plaintiff’s request to return to work Monday through

 Friday, 7:30 a.m. to 3:30 p.m.

          Plaintiff’s motion also calls for back pay from April 8, 2019 to the date of her

 reinstatement. However, it is settled law that economic loss alone, absent evidence

 of “financial ruin,” does not constitute irreparable harm, because it is generally

 recoverable through legal remedies. SEIU Health Care Michigan v. Snyder, 875 F.

 Supp. 2d 710, 723 (E.D. Mich. 2012). Because back pay is purely economic in nature

 and Plaintiff has not argued that back pay alongside a return to work is necessary to

 avoid imminent irreparable harm, the Court denies this request.


          Finally, the Court may issue a preliminary injunction “only if the movant

 gives security in an amount that the court considers proper to pay the costs and

 damages sustained by any party found to have been wrongfully enjoined or

 restrained.” FED. R. CIV. P. 65(c). Based the Court’s prior analysis that Defendant

 will not incur harm if Plaintiff is returned to work, the bond in this matter is set at

 $0.00.



                                         Page 22 of 23
Case 2:19-cv-12488-AJT-DRG ECF No. 17 filed 07/02/20         PageID.283   Page 23 of 23




       Accordingly,

       IT IS ORDERED that Plaintiff’s Motion to for Preliminary Injunction [11]

 is GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that Defendant allow Plaintiff to return to

 work on Monday, July 6, 2020 under the modified work schedule of Monday

 through Friday, 7:30 a.m. to 3:30 p.m.

       SO ORDERED.



                                          s/Arthur J. Tarnow
                                          Arthur J. Tarnow
 Dated: July 2, 2020                      Senior United States District Judge




                                     Page 23 of 23
